Thomas, J.
This under our law of disseisin is a plain case. The demandant showed a good record title. The records also" *278show that the tenant in this action was tenant in common of the land with the demandant. The tenant attempted to show a title by disseisin. The land was a cedar swamp, near to a village, surrounded by cultivated lands. The evidence of disseisin was the cutting by the tenant from time to time of cedar for fences. The cutting was not every year, nor was the cutting brought home to the knowledge of the true owner. Here is no disseisin. Judgment on the verdict.